IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50330
                         Summary Calendar



DAVID PEREZ-CARDENAS

                Petitioner - Appellant

     v.

LUIS GARCIA, District Director, Immigration and
Naturalization Service

                Respondent - Appellee

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-99-CV-116-H
                       --------------------
                          October 4, 2000

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     The judgment of the district court dismissing the 28 U.S.C.

§ 2241 habeas petition of David Perez-Cardenas challenging his

deportation proceeding is AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.